MollisoN, Judge:
This is a valuation proceeding which arose by reason of a judgment rendered by the first division of this court in the case of James H. Rhodes & Co. v. United States, decision reported in 26 Cust. Ct. 424, Abstract 55525 (affirmed in United States v. James H. Rhodes & Co., 40 C. C. P. A. (Customs) 1, C. A. D. 488), declaring the appraisement herein to have been void and remanding the matter to a single judge of this court for the determination of the proper dutiable value pursuant to the provisions of section 2636 (d) of the Judiciary and Judicial Procedure Act of 1948 (28 U. S. C. § 2636 (d)).
Counsel for the parties have stipulated and agreed in this proceeding as follows:
*368IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the market value or the price at the time of exportation of the pumice covered by the above-entitled reappraisement at which such or similar pumice was freely offered for sale to all purchasers in the principal markets of Italy in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, was $7.50 per 1,000 kilos plus $2,572.05 for cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, and that the foreign value was no higher.
. On the agreed facts, I find export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the dutiable value of the pumice here involved, and that such proper dutiable value was $7.50 per 1,000 kilos plus $2,572.05 for the statutory items of “cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States.”
Judgment will be rendered accordingly.